NO. 12-03-00010-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§



IN RE: CARLA HENDRICKSON,§
	ORIGINAL PROCEEDING 
RELATOR

§





MEMORANDUM

PER CURIAM

 On January 13, 2003, Relator Carla Hendrickson filed a petition for writ of mandamus in this
court.  On January 21, the real party in interest, Jerry Wayne Roberson, Jr. ("Roberson"), filed a
response to Relator's petition.  In his response, Roberson notifies this court that the petition for writ
of mandamus is now moot.  After reviewing Roberson's response and the documentation attached
thereto, we conclude that this mandamus proceeding has now been rendered moot.  Therefore, this
original proceeding is dismissed.
Opinion delivered January 22, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.





(PUBLISH)